DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  claims 15-22 directed to an invention non-elected with traverse in the reply filed on 06/02/2020, have been cancelled.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s attorney, Anna Z. Lloyd (Reg. No. 65,062), on 02/01/2021.

Reasons for Allowance
Claims 1-8, 10-14 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-4, 6-8, 10-14 and 23 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 1 which requires “the second filling comprises a formation of at least one layer of the at 
Claims 5 is allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitation “the at least one first filling material comprises a material different from the at least one second filling material”. Note that Hsieh’s objective is to fill the hole as uniformly as possible with the same material.  Also see applicant’s remarks on page 8, last paragraph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892